COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:          In re Kurtz Properties, Ltd., A Texas Limited Partnership, and
                              Houston Foam Plastics, Inc., Relators

Appellate case number:        01-16-00111-CV

Trial court case number:      1048525

Trial court:                  County Civil Court at Law No. 4 of Harris County

        On February 11, 2016, the relators, Kurtz Properties, Ltd., A Texas Limited Partnership,
and Houston Foam Plastics, Inc., filed a petition for writ of mandamus seeking to vacate the
respondent trial judge’s February 4, 2016 order requiring disclosure of relators’ trade secret
“customers” and “financial performance” information. With the petition, relators have filed a
motion for temporary relief requesting that this Court stay relators’ duties to respond to any
deposition questions or to any requests for production of documents relating to the trade secret
“customers” and “financial performance” information, pending this Court’s resolution of the
petition. Relators’ motion states that, while the trial court’s order does not have a deadline for
compliance, they could be re-noticed for depositions on these topics at any time and do not want
to be held in contempt for non-compliance. No response has been filed to the motion or petition.
        Accordingly, we grant the relators’ motion and ORDER that the relators’ duties to
respond to any deposition questions or to any requests for production of documents relating to
the trade secret “customers” and “financial performance” information are stayed. See TEX. R.
APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court is finally
decided or this Court otherwise orders the stay lifted. See id. Any party may file a motion for
reconsideration of the stay. See id. at 52.10(c).
        Further, the Court requests a response to the mandamus petition by the real party in
interest, Harris County. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See id. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                        Acting individually
Date: February 16, 2016